In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00108-CV

JULIE MCCURLEY AND RANDY                     §    On Appeal from the 393rd District
MCCURLEY, INDIVIDUALLY AND AS                     Court
PARENTS, NEXT FRIENDS AND                    §
GUARDIANS OF STEPHEN MCCURLEY,                    of Denton County (17-3572-393)
Appellants                                   §
                                                  December 5, 2019
V.                                           §
                                                  Opinion by Chief Justice Sudderth
TEXAS MOTOR SPEEDWAY, INC.,
Appellee
                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Julie McCurley and Randy McCurley, Individually and

as Parents, Next Friends, and Guardians of Stephen McCurley shall pay all of the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth_______________
                                           Chief Justice Bonnie Sudderth